Judgment of Appellate Division reversed and case remitted to that court for determination upon the questions of fact raised in that court (Civ. Prac. Act, § 606), with costs to abide the event. There was evidence that plaintiff was a business visitor to whom defendant owed the duty of keeping the premises reasonably safe (Haefeli v. Woodrich Engineering Co.,255 N.Y. 442, 448), that this duty was breached and that plaintiff was not guilty of contributory negligence (Christensen v.Hannon, 230 N.Y. 205, 208; Tobin v. Ariel Holding Corp.,291 N.Y. 606). No opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER, DYE and FULD, JJ. *Page 860